Case 0:17-cv-60426-UU Document 428-16 Entered on FLSD Docket 02/08/2019 Page 1 of 9




                               ANNEX
                                 16
Case 0:17-cv-60426-UU Document 428-16 Entered on FLSD Docket 02/08/2019 Page 2 of 9




                                Exhibit
                                  79
Case 0:17-cv-60426-UU Document 428-16 Entered on FLSD Docket 02/08/2019 Page 3 of 9
Case 0:17-cv-60426-UU Document 428-16 Entered on FLSD Docket 02/08/2019 Page 4 of 9
Case 0:17-cv-60426-UU Document 428-16 Entered on FLSD Docket 02/08/2019 Page 5 of 9
Case 0:17-cv-60426-UU Document 428-16 Entered on FLSD Docket 02/08/2019 Page 6 of 9
Case 0:17-cv-60426-UU Document 428-16 Entered on FLSD Docket 02/08/2019 Page 7 of 9
Case 0:17-cv-60426-UU Document 428-16 Entered on FLSD Docket 02/08/2019 Page 8 of 9
Case 0:17-cv-60426-UU Document 428-16 Entered on FLSD Docket 02/08/2019 Page 9 of 9



                                    CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served via email on all counsel

   of record on the service list below on the 14th day of February, 2018.

                                                       /s/ Adam Lazier
                                                       Adam Lazier




                                               SERVICE LIST

   Matthew Shayefar
   Valentin D. Gurvitz
   BOSTON LAW GROUP, PC
   825 Beacon Street, Suite 20
   Newton Centre, Massachusetts 02459
   Telehone: 617-928-1806
   Facsimile: 617-928-1802
   matt@bostonlawgroup.com
   vgurvits@bostonlawgroup.com

   Evan Fray-Witzer
   CIAMPA FRAY-WITZER, LLP
   20 Park Plaza, Suite 505
   Boston, Massachusetts 02116
   Telephone: 617-426-000
   Facsimile: 617-423-4855
   Evan@CFWLegal.com

   Brady J. Cobb
   Dylan Fulop
   COBB EDDY, PLLC
   642 Northeast Third Avenue
   Fort Lauderdale, Florida 33304
   Telephone: 954-527-4111
   Facsimile: 954-900-5507
   bcobb@cobbeddy.com
